DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
Response to amendment filed 09/01/2021. Claims 1-21 are currently pending.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1, 2, 3, 5-9, 11 and 21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Stockdale et al 2010/0304819.

Regarding claim 1, Regarding claim 1, Stockdale discloses a payment device (e.g. card 902a, 902b) comprising: a processor (e.g. CPU 906a) [FIG 3C]; and an output device (e.g. radio frequency communication 907, magnetic stripe 901) operable to provide providing payment data (“The gaming machines may be operable to provide wagering on an outcome of a game of chance, display the outcome of the game of chance, accept cash or an indicia of credit and dispense an award, such as cash or indicia of credit, to a player utilizing the gaming machine.”; para [0008,0078-0079,0104]) and game play action data (“In the interrogation mode, gaming information stored on the card may be passed to the remote device and possibly updated. Gaming information may include but is not limited to 1) account information, such as player tracking account information, credit account information or banking account information, 2) personal information, such as name, 3) gaming preference information, such as preferred games, 4) credit information, such as information that allows a record of a credit amount associated with a cashless system to be transferred to the gaming machine.”; para [0008,0078-0079,0104]) to a payment card reader (e.g. contact reader 972) [FIG 2A], 
wherein said payment data is utilized to authorize a payment transaction (para [0008,0078-0079,0104]) and said game play action data is utilized to impact game play in a video game (“At the start of the game, the player may enter playing tracking information using the card reader 24, the keypad 22, and the florescent display 16. Further, other game preferences of the player playing the game may be read from a card inserted into the card reader.”, FIG 4A; para [0044,0078-0079,0104,0121,0150]).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this instant, the claim language requiring game play action data to be “utilized to impact a game play in a video game" is broadly and reasonably interpreted to include the game initiation taught by Stockdale. Stockdale clearly states that the player may enter gaming information at the start of the game therefore the game interface is active and “during a period of time said game action data is 
Language in an apparatus claim directed to the function, operation, intent of use, and materials upon which these apparatus components work that does not structurally limit the apparatus components or patentably differentiate the claimed apparatus from an otherwise identical prior art apparatus will not support patentability.  See, e.g. In re Rishoi, 107 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 940 (CCPA 1963); In re Ludtke, 441 F.2d 660,663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973).
A limitation of “wherein said payment data is utilized to authorize a payment transaction and said game play action data is utilized to impact a video game” is directed to intended use, function, and/or operation of the “payment device” in claim 1 as the limitation is merely directed at when gaming information is transmitted as opposed to a structural limitation distinguishing the payment device from pay devices of prior art capable of transmitting gaming information at other times.  Therefore, the limitation has been considered, but has not been given patentable weight.
Even if the limitation were given patentable weight, the limitation does not structurally limit the claim.  Since the applied reference(s) teach all of the structural limitations of the claim, the reference(s) is presumed to be capable of the intended use, function, and/or operation.
The burden shifts to the Applicant to rebut the presumption that the structure of the applied reference(s) is not capable of the intended use, function, and/or operation.  
Regarding claim 2, Stockdale discloses all of the limitations of claim 1. Stockdale further disclose said output device is an RF-based communications device (e.g. radio frequency communication 907) [0089] [FIG 3D].
Regarding claim 3, Stockdale discloses all of the limitations of claim 1. Stockdale further does disclose a dynamic magnetic stripe (e.g. magnetic stripe 901) (e.g. the information can be rewritten as the ownership of the card changes).  
Regarding claim 5, Stockdale discloses all of the limitations of claim 1. Stockdale further discloses a plurality of buttons (e.g. input buttons 905) [FIG 3B].
Regarding claim 6, Stockdale discloses all of the limitations of claim 1. Stockdale further discloses a plurality of buttons (e.g. input buttons 905), wherein at least one of the said plurality of buttons is associated with said game action data, (“In one embodiment, the card may include input buttons 905 and a display 904b for generating a one time password that may be used with a transaction, such as a transaction at a gaming machine or a game table” [0078]) [0078-0080]. 
Regarding claim 7, Stockdale discloses all of the limitations of claim 1. Stockdale further discloses a plurality of buttons (e.g. input buttons 905) and a display (e.g. display 904a, 904b).
Regarding claim 8, Stockdale discloses all of the limitations of claim 1. Stockdale further discloses comprising a plurality of buttons (e.g. input buttons 905) and a plurality of displays (display 904a, 904b).
Regarding claim 9
Regarding claim 11, Stockdale discloses all of the limitations of claim 1. Stockdale further discloses said payment device is a payment card (e.g. 902a, 902b).
Regarding claim 21, Stockdale discloses all of the limitations of claim 1. Stockdale further discloses a first and a second button (e.g. input buttons 905) [FIG 3B], wherein said game action data (“In the interrogation mode, gaming information stored on the card may be passed to the remote device and possibly updated. Gaming information may include but is not limited to 1) account information, such as player tracking account information, credit account information or banking account information, 2) personal information, such as name, 3) gaming preference information, such as preferred games, 4) credit information, such as information that allows a record of a credit amount associated with a cashless system to be transferred to the gaming machine.”; para [0008,0078-0079,0104]) is associated with said first button via a wireless communication (e.g. the card is a contactless card, RFID communication 907) [FIG 3D] [0078-0079]. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 4 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stockdale et al 2010/0304819 in view of Mullen et al. 2009/0159673.

Regarding claim 4, Stockdale discloses all of the limitations of claim 1. Stockdale does not disclose output device is an IC chip. However, Mullen discloses an output device is an IC chip, see [0058]. Therefore, it would be obvious to one with ordinary skill in the art at the time of the invention to modify Stockdale in view of Mullen as Mullen discloses an IC chip which is a cost efficient and compact way of storing information. 
Regarding claim 10, Stockdale discloses all of the limitations of claim 1. Stockdale does not disclose the payment device is a mobile telephone phone.  Mullen discloses a payment device is a mobile telephonic device [abstract] [0113]. Therefore, it would be obvious to one with ordinary skill in the art at the time of the invention to modify Griswold in view of Mullen as Mullen discloses that card features may be provided on a mobile telephonic device either physically or embodied virtually, See [0113], allowing for conveniently carrying the card information.


Claims 12-13, 16-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stockdale et al 2010/0304819 in view of Ocko et al. 2013/0252727.


Regarding claim 12, Stockdale discloses a payment device (e.g. card 902a, 902b) comprising: a processor (e.g. CPU 906a) [FIG 3C]; and an output device (e.g. radio frequency communication 907, magnetic stripe 901) operable to provide a message including payment data (“The gaming machines may be operable to provide wagering on an outcome of a game of chance, display the outcome of the game of chance, accept cash or an indicia of credit and dispense an award, such as cash or indicia of credit, to a player utilizing the gaming machine.”; para [0008,0078-0079,0104]) and game currency (e.g. gaming information including loyalty points and cash vouchers) [0194] to an in-store payment card reader (e.g. contact reader 972) [FIG 2A] wherein said payment data is operable to authorize a payment transaction (e.g. buying a drink) and said game currency award data is operable to provide virtual currency in video game (e.g. playing a game on gaming machine) [FIG 4A] [0044] and [0121]. However, Stockdale fails to explicitly disclose to provide currency in a virtual environment of a video game.
Ocko discloses provide currency in a virtual environment of a video game [0076] [0083] [0093]. It would have been obvious to one with ordinary skill in the art at the time of the invention to modify Stockdale in view of Ocko so as to be able to expand the gaming systems of Stockdale to not just stand-alone systems but also provide a way for users to pay for virtual environment games as well, as it is notoriously old and well known in the art to have virtual currency for virtual games. 
Regarding claim 13,
Regarding claim 16, Stockdale in view of Ocko discloses all of the limitations of claim 12. Stockdale further discloses a plurality of buttons (e.g. input buttons 905), wherein at least one of the said plurality of buttons is associated with said game currency award data, (“An amount of loyalty points available in account associated card may be displayed. In one embodiment, the display may display a bar-code the bar-code may be an identifier for a particular player tracking account or an identifier for a credit value associated with a cashless system. In particular embodiments, the input buttons 906 may be used to change what gaming information is displayed on display 904a.” [0078]) [0078-0080]. 
Regarding claim 17, Stockdale in view of Ocko discloses all of the limitations of claim 12. Stockdale further discloses a plurality of buttons (e.g. input buttons 905) and a display (e.g. display 904a, 904b).
Regarding claim 18, Stockdale in view of Ocko discloses all of the limitations of claim 12. Stockdale further discloses a light sensor (e.g. photo detector) [0077].
Regarding claim 20, Stockdale in view of Ocko discloses all of the limitations of claim 12. Stockdale further discloses said payment device is a payment card (e.g. 902a, 902b).


Claims 14, 15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stockdale et al 2010/0304819 in view of Ocko et al. 2013/0252727 as applied to claims 12-13, 16-18 and 20 above, and in further view of Mullen et al. 2009/0159673.

Regarding claim 14, Stockdale in view of Ocko discloses all of the limitations of claim 12. While Stockdale does disclose a magnetic stripe (e.g. magnetic stripe 901), Stockdale does not disclose a dynamic magnetic stripe communication device. Mullen discloses a dynamic magnetic stripe communication device (e.g. dynamic magnetic device 1350) [0103] [0122] [FIG 13]. Therefore, it would be obvious to one with ordinary skill in the art at the time of the invention to modify Stockdale and Ocko in view of Mullen as Mullen discloses a dynamic magnetic stripe that can store a plurality of credit card/loyalty card's information so the user may select which card to pay with.
Regarding claim 15, Stockdale in view of Ocko discloses all of the limitations of claim 12. Neither Stockdale nor Ocko disclose output device is an IC chip. However, Mullen discloses an output device is an IC chip, see [0058]. Therefore, it would be obvious to one with ordinary skill in the art at the time of the invention to modify Stockdale and Ocko in view of Mullen as Mullen discloses an IC chip which has the ability to store more information and transmit contactless information, allowing for efficient flow of payment data. 
Regarding claim 19, Stockdale in view of Ocko discloses all of the limitations of claim 12. Neither Stockdale nor Ocko disclose the payment device is a mobile telephone phone.  Mullen discloses a payment device is a mobile telephonic device [abstract] [0113]. Therefore, it would be obvious to one with ordinary skill in the art at the time of the invention to modify Stockdale and Ocko in view of Mullen as Mullen discloses that card features may be provided on a mobile telephonic device either physically or embodied virtually, See [pg. 11, par 0113], allowing for conveniently carrying the card information.



Response to Arguments

Applicant’s arguments filed 09/01/2021 have been fully considered but they are not persuasive. 
As discussed in the interview with Attorney Veter on 10/05/2021 (along with Supervisor Steve Paik),  The Examiner will be more concise in her remarks so as to avoid any confusion of what is and isn’t not discussed in the Remarks. The Examiner also urges the Applicant to focus on the claim language at hand and not on moot arguments. Further, for arguments that are now moot, the Examiner will state as such and no longer provide further arguments so as to help keep the prosecution clear and more comprehensible.

The Examiner will break down the Applicant’s arguments for each category that was presented in the Remarks dating 09/01/2021.
ARGUMENT #1: Direct Contradiction 
In regards to the Applicants arguments, the Examiner is stating that this argument is MOOT. No further clarification is required. 
ARGUMENT #2: Examiner Error is Clear
The prosecution history has been changed (please see claim 1) to reflect the claim language. The interpretation is the same as provided before and no new citations is needed.
ARUGMENT #3: Function imparts structure in claim body
The Examiner has clarified the rejection (please see claim 1) so this argument is now Moot.
ARGUMENT #4: Lack of programming denoted lack of function
The Examiner does not find the applicant’s arguments persuasive. The Examiner has given patentable weight to each and every limitation of claim 1, however as stated before,  Programming does not impart structure. The non-transitory portion (as in the non-transitory computer readable medium) imparts the structure. Programming is vague, one cannot just say programming imparts structure. Programs are signals and do not fall under one of the four categories eligible for patentability. 
PRAYER FOR RELIEF
The Examiner does not find the arguments persuasive
APPLICANT’S RESPONSE TO THE REJECTION UNDER 35 U.S.C. 103 (A)
Yes, a gaming machine of Stockdale can be interpreted as “in-store”.  The arguments the Applicant provides is not found to be relevant to what is claimed and what can be interpreted by one with ordinary skill in the art at the time of the invention. Therefore, the arguments are not persuasive. 

Further, as clearly stated in previous office actions, the Examiner has not taken Official Notice, and in previous actions explained as to how and why she has not. Therefore, the claim stands rejected. 
Claims 2-11, 13-21 depend from independent claims 1 and 12 and are furthermore rejected.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASIFA  HABIB/
Examiner, Art Unit 2887

/STEVEN S PAIK/Supervisory Patent Examiner, Art Unit 2887